Per Curiam.

As shown by the pleadings, the General Assembly has provided two alternate methods of procedure in the assignment of cases for trial. The judges of the Court of Common Pleas of Lucas County have chosen the method authorized by Section 3007, General Code, thus vesting in an assignment commissioner the duties of assigning all cases for trial and relieving the clerk of court of those duties. This procedure is now being followed.
There being no duty enjoined by law upon the respondent to assign cases for trial under the method now being employed, the motion for judgment on the pleadings is sustained and the writ is denied.

Writ denied.

Weygandt, C. J., Zimmerman, Stewart, Middleton, Matthias and Hart, JJ., concur.